Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claims recited the claim recites a computer readable storage medium storing a program is broad enough to encompass a transitory signal. The examiner recommends amending the claims to non-transitory computer medium. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliva et al  Hybrid Images  ACM Transactions on GraphicsVolume 25 Issue  3 July 2006 pp 527–532 (Cited in an IDS).


An image processing method, comprising: extracting a high-frequency image from an input first image(see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); extracting a low-frequency image from an input second image(see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); extracting a density change portion of one of the second image and the low-frequency image(see section 2.2 last paragraph  note that correlation between edges is determined); determining a composite position of the high-frequency image and the low-frequency image so that a degree of overlap between the density change portion and one of the first image and the high-frequency image is small(see caption of figure 3 note that image are positioned at points which have different degrees of alignment of the edges note that alignment .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliva et al  Hybrid Images  ACM Transactions on Graphics Volume 25 Issue  3 July 2006 pp 527–532 in further view of Arai US 20015/0078676.

Re claim 1  An image processing that: 

receives input of a first image and a second image(see section 2 first paragraph two images I1 and I2); 
extracts a high-frequency image from the first image (see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 
extracts a low-frequency image from the second image(see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 


(see section 2.2 last paragraph  note that correlation between edges is determined); 

determines a composite position of the high-frequency image and the low-frequency image so that a degree of overlap between the density change portion and one of the first image and the high-frequency image is small (see caption of figure 3 note that image are positioned at points which have different degrees of alignment of the edges note that alignment of edges in figures 3b  and 3a are smaller that 3c );

 and combines the high-frequency image and the low-frequency image at the determined composite position  (see figure 3 note that the images are combined at a particular position). 

Oliva does not expressly disclose an apparatus comprising a controller to perform the stated function. Arai discloses performing a image processing  using a controller ( see paragraph 440). The references are analogous art because the both relate to hybrid images. One of ordinary skill in the art could have easily performed the operations of Oliva on a computer and the results (the processing is performed on a computer) would have been predictable.  Therefore it would have been obvious before the effective filing date of the invention to combine Oliva and Arai.


Re claim 9  An image processing that: 

receives input of a first image and a second image(see section 2 first paragraph two images I1 and I2); 
extracts a high-frequency image from the first image (see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 


extracts a density change portion of one of the second image and the low-frequency image 
(see section 2.2 last paragraph  note that correlation between edges is determined); 

determines a composite position of the high-frequency image and the low-frequency image so that a degree of overlap between the density change portion and one of the first image and the high-frequency image is small (see caption of figure 3 note that image are positioned at points which have different degrees of alignment of the edges note that alignment of edges in figures 3b  and 3a are smaller that 3c );

 and combines the high-frequency image and the low-frequency image at the determined composite position  (see figure 3 note that the images are combined at a particular position). 

Oliva does not expressly disclose an apparatus comprising a controller to perform the stated function or an image forming unit which forms the combined image onto a recording medium . Arai discloses performing a image processing  using a controller ( see paragraph 440) and an image forming unit which forms the combined image onto a recording medium( see paragraph 242 note the output image may be printed). The references are analogous art because the both relate to hybrid images. One of ordinary skill in the art could have easily performed the operations of Oliva on a computer and printed the output image using a printer and the results (the processing is performed on a computer and the output image is subsequently printed) would have been predictable.  Therefore it would have been obvious before the effective filing date of the invention to combine Oliva and Arai.



receives input of a first image and a second image(see section 2 first paragraph two images I1 and I2); 
extracts a high-frequency image from the first image (see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 
extracts a low-frequency image from the second image(see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 

extracts a density change portion of one of the second image and the low-frequency image 
(see section 2.2 last paragraph  note that correlation between edges is determined); 

determines a composite position of the high-frequency image and the low-frequency image so that a degree of overlap between the density change portion and one of the first image and the high-frequency image is small (see caption of figure 3 note that image are positioned at points which have different degrees of alignment of the edges note that alignment of edges in figures 3b  and 3a are smaller that 3c );

 and combines the high-frequency image and the low-frequency image at the determined composite position  (see figure 3 note that the images are combined at a particular position). 

Oliva does not expressly disclose an apparatus comprising a controller to perform the stated function or display that displays the combined image. Arai discloses performing a image processing  using a controller ( see paragraph 440) and an a display that displays the combined image( see paragraph 242 note the output image may be displayed). The references are analogous art because the both relate to hybrid images. One of ordinary skill in the art could 


Re claim 13  An image processing that: 

receives input of a first image and a second image(see section 2 first paragraph two images I1 and I2); 
extracts a high-frequency image from the first image (see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 
extracts a low-frequency image from the second image(see section 2 first paragraph  one image filtered with low pass filter the other is filtered with a high pass filter); 

extracts a density change portion of one of the second image and the low-frequency image 
(see section 2.2 last paragraph  note that correlation between edges is determined); 

determines a composite position of the high-frequency image and the low-frequency image so that a degree of overlap between the density change portion and one of the first image and the high-frequency image is small (see caption of figure 3 note that image are positioned at points which have different degrees of alignment of the edges note that alignment of edges in figures 3b  and 3a are smaller that 3c );

 and combines the high-frequency image and the low-frequency image at the determined composite position  (see figure 3 note that the images are combined at a particular position). 

Oliva does not expressly disclose A computer-readable storage medium storing a program for causing a computer. Arai discloses A computer-readable storage medium storing a program for causing a computer ( see paragraph 442). The references are analogous art because the both relate to hybrid images. One of ordinary skill in the art could have easily performed the operations of Oliva using a program stored on a computer readable medium and the results (the processing is performed on a computer using a computer program) would have been predictable.  Therefore it would have been obvious before the effective filing date of the invention to combine Oliva and Arai.


Allowable Subject Matter
Claims 2-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669